DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

        RENEE HILL, as Personal Representative of the Estate of
                 SHARON BRONOWICZ, Deceased,
                     Appellant/Cross-Appellee,

                                     v.

          NEW HORIZONS OF THE TREASURE COAST, INC.,
                    Appellee/Cross-Appellant.

                              No. 4D12-4309

                            [November 5, 2014]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Dwight L. Geiger, Judge; L.T. Case No. 562010CA03775.

  Guy Bennett Rubin and Gladys C. Laforge of Rubin & Rubin, Stuart,
and Michael J. Korn of Korn & Zehmer, P.A., Jacksonville, for
appellant/cross appellee.

  Addison J. Meyers of Mintzer, Sarowitz, Zeris, Ledva & Meyers, Miami,
and Kimberly L. Boldt of Boldt Law Firm, Boca Raton, for appellee/cross
appellant.

PER CURIAM.

    On the plaintiff’s appeal, we affirm the trial court’s order granting the
defendant’s motion for new trial. See, e.g., Intramed, Inc. v. Guider, 93 So.
3d 503, 507 (Fla. 4th DCA 2012) (“The closing argument shifted the focus
of the case from compensating the plaintiff to punishing the defendant.
. . . The purpose of damages here was to compensate, not to make the
defendant care, ‘take responsibility,’ or say it was sorry. Counsel’s
arguments improperly suggested that the defendant should be punished
for contesting damages at trial and that its defense of the claim in court
was improper. The closing argument was designed to inflame the emotions
of the jury rather than prompt a logical analysis of the evidence in light of
the applicable law.”) (internal citations and quotation marks omitted).

   On the defendant’s cross-appeal, we affirm without discussion the trial
court’s order denying the defendant’s motion for directed verdict. We also
affirm without discussion the trial court’s orders admitting the evidence
which became the subject of the defendant’s motion for directed verdict.

   Because we affirm the trial court’s order granting the defendant’s
motion for new trial, we do not review in this appeal the trial court’s orders
granting the defendant’s motion for partial summary judgment, denying
the plaintiff’s motion for partial summary judgment, and granting the
defendant’s motion for remittitur. All of those orders reflect the trial
court’s determination that the non-economic damages cap contained in
section 394.9085(1)(b), Florida Statutes (2010), applied to all three counts
which the plaintiff pled in this case. As the parties properly conceded at
oral argument, our review of that determination will not become ripe
unless the plaintiff, at the new trial, obtains a jury verdict which exceeds
the non-economic damages cap contained in section 394.9085(1)(b).

   Affirmed in part and remanded for new trial.

GERBER, LEVINE and KLINGENSMITH, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2